Citation Nr: 0117568	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-25 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had service from October 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

A Travel Board Hearing was held in March 2001, before the 
Board Member signing this document, sitting at the RO.  A 
transcript of the hearing testimony is on file.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

A VA psychiatrist who examined the veteran in January 1999 
concluded that he was exhibiting moderate symptoms of PTSD.  
The RO denied the veteran's claim for service connection for 
PTSD on the grounds that his service records do not show that 
he was awarded any combat medals or ribbons and the stressors 
identified by the veteran were general in nature with no 
specific documentation provided that would lend itself to 
verification.

The service records reflect that the veteran served in 
Vietnam from July 1967 to July 1968 as a radio operator with 
Company A of the 14th Combat Engineer Battalion.  The 
veteran, in a questionnaire received in October 1998, 
reported that his engineer unit was attached to various 
combat units which were located at various places, including 
the DaNang Air Force Base.  He stated that his unit traveled 
up the Ho-Chi-Min Trail all the way to the Kha Shan area and 
that they passed through Hue only days after the TET 
Offensive.

At the hearing in March 2001, the veteran submitted into 
evidence a letter in which he again reported that his 
engineer unit was attached to combat units.  The veteran 
testified as to his stressful experiences in Vietnam.

Relevant provisions of M21-1, Part VI, paragraph 11.38(a), 
point out that a stressor is not to be limited to just one 
single episode.  A group of experiences also may affect an 
individual, leading to a diagnosis of PTSD.  Subparagraph (f) 
of this section provides that in instances in which the only 
obstacle to service connection is confirmation of an alleged 
stressor, the RO should always send an inquiry to the 
appropriate service department to obtain information to 
confirm the claimed stressor unless the claimant has failed 
to provide a minimal description of the stressor (i.e., no 
indication of the time or place of a stressful event).

In this case, the veteran essentially claims that his 
collective experiences while in Vietnam have caused PTSD.  He 
was in Vietnam during the entire period of the 1968 TET -- a 
time during which there were more United States battle 
casualties than at any other time.  He claims to have passed 
through Hue during or shortly after prolonged fighting took 
place there.  The Board is of the opinion that an attempt 
should be made to obtain records concerning the activities of 
Company A, 14th Engineer Battalion (cbt) during the period 
the veteran was assigned to this unit, i.e., from July 1967 
to July 1968.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should take action to obtain 
data concerning the activities of Company 
A, 14th Engineer Battalion (cbt) from July 
1967 to July 1968, to include information 
concerning what units it was attached to 
and the number of causalities sustained by 
this unit.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



